DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendments submitted 01-11-2022 are being considered by the examiner.
The amendment filed 01-11-2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: “wherein causing the avoidance control unit to start the collision-avoidance control at the earlier timing comprises increasing an avoidance lower-limit period, which is a shortest time-to-collision within which the collision can be avoided”, of claim 9.
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 9 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The added material which is not supported by the original disclosure is as follows: “wherein causing the avoidance control unit to start the collision-avoidance control at the earlier timing comprises increasing an avoidance lower-limit period,  which is a shortest time-to-collision within which the collision can be avoided”.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 is rejected as failing to point out or define the claimed invention. The indefinite language or relationship is: “wherein causing the avoidance control unit to start the collision-avoidance control at the earlier timing comprises increasing an avoidance lower-limit period,  which is a shortest time-to-collision within which the collision can be avoided”. The language as stated does not distinctly define what is meant by “wherein causing the avoidance control unit to start the collision-avoidance control at the earlier timing comprises increasing an avoidance lower-limit period,  which is a shortest time-to-collision within which the collision can be avoided” or its essential quality, and does not clearly state the limitation of the claimed invention. Hereinafter “wherein causing the avoidance control unit to start the collision-avoidance control at the earlier timing comprises increasing an avoidance lower-limit period,  which is a shortest time-to-collision within which the collision can be avoided” will be interpreted as “starting a collision-avoidance control at an earlier time”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4, and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Kawai (JP 2008001286 A) Edo-Ros (US 20160075332 A1) Takahashi (US 20130274970 A1).

REGARDING CLAIM 1, Kawai discloses, an avoidance control unit configured to perform, as collision-avoidance control for causing an own vehicle, which is a vehicle in which the vehicle control apparatus is installed, to avoid a collision with an object that exists ahead of the own vehicle (Kawai: [0006]), one or both of automatic steering control for changing a traveling direction of the own vehicle by controlling a steering device of the own vehicle, and automatic braking control for reducing a traveling speed of the own vehicle by controlling a braking device of the own vehicle (Kawai: [0053]); a control unit configured to determine whether an actuator for performing the collision-avoidance control is in an output restriction state in which output of the actuator is restricted (Kawai: [0040-0042]); wherein a power source of the actuator is a battery voltage (Kawai: [0016]), a device that drives the actuator is configured to enter an output restriction mode at least one of i) when a temperature of the actuator is equal to or higher than a preset value (Kawai: [0042] FIG. 3 is a diagram showing an example of component temperature and output limitation to an actuator. If the component temperature is below C [° C.], 100% power is provided to the actuator. Further, if the temperature is higher than D [° C.], power may not be supplied because the function may be degraded and thermal destruction may occur. When the component temperature is between C and D, the output is limited at a ratio defined in correspondence with the component temperature. As described above, when the component temperature is high, each ECU restricts the output to the actuator such as the duty ratio based on the output restriction as shown in FIG. Since the temperature characteristics are different for each part, the output limitation can be controlled for each ECU and each part; also see ¶’s[0008-0009]), and ii) when the battery voltage is equal to or lower than a predetermined value (Kawai: [0040] As described above, when the battery voltage is low, each ECU restricts the output to the actuator such as the duty ratio based on the output restriction as shown in FIG. Since the power required for control differs for each actuator, the output limitation can be controlled for each ECU; also see ¶’s[0008-0009]), the output restriction mode comprising an operation mode in which the output of the actuator is restricted (Kawai: [0009]), and the control unit is configured to, when the device that drives the actuator is in the output restriction mode, determine that the actuator is in the output restriction state (Kawai: [0038]).
Kawai does not explicitly disclose, a changing unit configured to cause the avoidance control unit to start the collision- avoidance control at an earlier timing at a time when the control unit determines that the actuator is in the output restriction state than a timing at a time when the control unit determines that the actuator is not in the output restriction state.
However, in the same field of endeavor, Edo-Ros discloses, see at least [0034-0040], and [0073-0074], for the benefit of providing the adaption of thresholds to avoiding a collision while a collision-avoidance system is operating under less than optimal operational circumstances.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify a collision avoiding system for controlling an on-vehicle device disclosed by Kawai to include adaptation thresholds for collision avoidance taught by Edo-Ros. One of ordinary skill in the art would have been motivated to make this modification in order to provide the adaption of thresholds to avoiding a collision while a collision-avoidance system is operating under less than optimal operational circumstances.

REGARDING CLAIM 4, Kawai in view of Edo-Ros remain as applied above to claim 1, and further, Kawai also discloses, the control unit is configured to, when the battery voltage which is a power source of the actuator is equal to or less than a predetermined value, determine that the actuator is in the output restriction state (Kawai: [0040]; [0008-0009]).

REGARDING CLAIM 7, limitations and motivations addressed supra, see claim 1.

REGARDING CLAIM 8, limitations and motivations addressed supra, see claim 1; for hardware, firmware, software limitation, see Kawai ¶[0015].

REGARDING CLAIM 9, Kawai discloses, an avoidance control unit configured to perform, as collision-avoidance control for causing an own vehicle, which is a vehicle in which the vehicle control apparatus is installed, to avoid a collision with an object that exists ahead of the own vehicle (Kawai: [0006]), one or both of automatic steering control for changing a traveling direction of the own vehicle by controlling a steering device of the own vehicle, and automatic braking control for reducing a traveling speed of the own vehicle by controlling a braking device of the own vehicle (Kawai: [0053]); a control unit configured to determine whether an actuator for performing the collision- avoidance control is in an output restriction state in which output of the actuator is restricted (Kawai: [0040-0042]); wherein a power source of the actuator is a battery voltage (Kawai: [0016]), a device that drives the actuator is configured to enter an output restriction mode at least one of i) when a temperature of the actuator is equal to or higher than a preset value (Kawai: [0042] FIG. 3 is a diagram showing an example of component temperature and output limitation to an actuator. If the component temperature is below C [° C.], 100% power is provided to the actuator. Further, if the temperature is higher than D [° C.], power may not be supplied because the function may be degraded and thermal destruction may occur. When the component temperature is between C and D, the output is limited at a ratio defined in correspondence with the component temperature. As described above, when the component temperature is high, each ECU restricts the output to the actuator such as the duty ratio based on the output restriction as shown in FIG. Since the temperature characteristics are different for each part, the output limitation can be controlled for each ECU and each part; also see ¶’s[0008-0009]), and ii) when the battery voltage is equal to or lower than a predetermined value (Kawai: [0040] As described above, when the battery voltage is low, each ECU restricts the output to the actuator such as the duty ratio based on the output restriction as shown in FIG. Since the power required for control differs for each actuator, the output limitation can be controlled for each ECU; also see ¶’s[0008-0009]), the output restriction mode comprising an operation mode in which the output of the actuator is restricted (Kawai: [0009]), the control unit is configured to, when the device that drives the actuator is in the output restriction mode, determine that the actuator is in the output restriction state (Kawai: [0038]).
Kawai does not explicitly disclose, and a changing unit configured to cause the avoidance control unit to start the collision- avoidance control at an earlier timing at a time when the control unit determines that the actuator is in the output restriction state than a timing at a time when the control unit determines that the actuator is not in the output restriction state, and wherein causing the avoidance control unit to start the collision-avoidance control at the earlier timing comprises increasing an avoidance lower-limit period,  which is a shortest time-to-collision within which the collision can be avoided.
However, in the same field of endeavor, Edo-Ros discloses, see at least [0034-0040], and [0073-0074], for the benefit of providing the adaption of thresholds to avoiding a collision while a collision-avoidance system is operating under less than optimal operational circumstances.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify a collision avoiding system for controlling an on-vehicle device disclosed by Kawai to include adaptation thresholds for collision avoidance taught by Edo-Ros. One of ordinary skill in the art would have been motivated to make this modification in order to provide the adaption of thresholds to avoiding a collision while a collision-avoidance system is operating under less than optimal operational circumstances.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kawai (JP 2008001286 A) in view of Edo-Ros (US 20160075332 A1) as applied to claim 1 above, and further in view of Nogimori (JP 2016133981 A).

REGARDING CLAIM 6, Kawai in view of Edo-Ros remains as applied above to claim 1, and further, Edo-Ros also discloses, the changing unit is configured to change, for a state in which the control unit determines that the actuator is in the output restriction state, the predetermined value to a value that is larger than a value at the time when the control unit determines that the actuator is not in the output restriction state, thereby causing the avoidance control unit to start the collision-avoidance control at the earlier timing (Edo-Ros: [0073-0074]).
Kawai in view of Edo-Ros does not explicitly disclose, the avoidance control unit includes a calculation unit configured to repeatedly calculate a time-to-collision which is a predictive value of a period until the collision between the own vehicle and the object, and is configured to perform the collision avoidance control for a state in which the time-to-collision calculated by the calculation unit is less than a predetermined value.
However, in the same field of endeavor, Nogimori discloses, “In the determination of step S16, when the driver's peripheral monitoring is frequently performed (step S16; Yes), the control device 10 determines the time when the vehicle 1 is predicted to collide with the prediction target 20. It is determined whether or not the time TTC up to is equal to or greater than the first time T1 (step S19)” (Nogimori: [0085]). “In the determination in step S19, when the time TTC until the time when the vehicle 1 is predicted to collide with the prediction object 20 is the first time T1 or more, that is, TTC ≧ T1 (step S19; Yes). , The control device 10 controls the suspension device 4, the braking device 6, and the steering device 7 to perform a collision avoidance operation with the prediction target object 20 so as not to impose a burden on the passengers including the vehicle 1 and the driver as much as possible. Therefore, lane change control for changing the traveling lane is performed (step S21), the process shifts to step S11 again, and the same process is performed thereafter” (Nogimori: [0086]), for the benefit of persistent peripheral monitoring.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify a collision avoiding system for controlling an on-vehicle device disclosed by a modified Kawai in view of Edo-Ros to include persistent peripheral monitoring taught by Nogimori. One of ordinary skill in the art would have been motivated to make this modification in order to persistently monitor the vehicle periphery.

Response to Arguments
Applicant's arguments filed 07-20-2022 have been fully considered but they are not persuasive.
Regarding claim 9 rejection under 35 USC §112(a):
The applicant has provided ¶’s [0052] & [0095] as support for the amended limitation in claim 9. However, the examiner does not recognize the provided quotes as supporting the amended limitation of claim 9. The examiner encourages the applicant to initiate an interview to clarify the record.

Regarding claim 1 (7-9 parallel in scope and spirit) rejection under 35 USC §103:
The applicant has contended that the prior art of Kawai (JP 2008001286 A) in view of Edo-Ros (US 20160075332 A1) does not disclose:
“a device that drives the actuator is configured to enter an output restriction mode at least one of i) when a temperature of the actuator is equal to or higher than a preset value, and ii) when the battery voltage is equal to or lower than a predetermined value, the output restriction mode comprising an operation mode in which the output of the actuator is restricted”, however, the examiner respectfully disagrees.
As cited above, Kawai (JP 2008001286 A) in view of Edo-Ros (US 20160075332 A1) discloses, a device that drives the actuator is configured to enter an output restriction mode at least one of i) when a temperature of the actuator is equal to or higher than a preset value (Kawai: [0042] FIG. 3 is a diagram showing an example of component temperature and output limitation to an actuator. If the component temperature is below C [° C.], 100% power is provided to the actuator. Further, if the temperature is higher than D [° C.], power may not be supplied because the function may be degraded and thermal destruction may occur. When the component temperature is between C and D, the output is limited at a ratio defined in correspondence with the component temperature. As described above, when the component temperature is high, each ECU restricts the output to the actuator such as the duty ratio based on the output restriction as shown in FIG. Since the temperature characteristics are different for each part, the output limitation can be controlled for each ECU and each part; also see ¶’s[0008-0009]), and ii) when the battery voltage is equal to or lower than a predetermined value (Kawai: [0040] As described above, when the battery voltage is low, each ECU restricts the output to the actuator such as the duty ratio based on the output restriction as shown in FIG. Since the power required for control differs for each actuator, the output limitation can be controlled for each ECU; also see ¶’s[0008-0009]), the output restriction mode comprising an operation mode in which the output of the actuator is restricted. The above citations explicitly disclose a varying level of restriction dependent upon varying temperatures, and an additional restriction when a battery voltage drop in detected. Because Kawai (JP 2008001286 A) in view of Edo-Ros (US 20160075332 A1) discloses that which is claimed, the examiner respectfully maintains the rejection of claim 1 (claims 7-9 parallel in scope and spirit) under 35 USC §103.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARRON SANTOS whose telephone number is (571)272-5288. The examiner can normally be reached Monday - Friday: 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANGELA ORTIZ can be reached on (571) 272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.S./Examiner, Art Unit 3663                                                                                                                                                                                                        /MACEEH ANWARI/Primary Examiner, Art Unit 3663